The defendant W.O. Humphries alleges in his petition for rehearing that the statement made in the opinion of the court, in which the court quotes a typewritten statement written at the bottom of an unsigned promise to sell in the words following to wit: "I accept the above offer and agree to pay you One hundred and fifty dollars commission," and as to which we say in the opinion: "This last stipulation was intended for the signature of Humphries," was in error. That same was intended for the signature of Sitman.
We have looked into this matter and re-examined the evidence, and, conceding the correctness of the contention that the statement was intended to be signed by Sitman, it makes no difference at all in our conclusion as to the liability of Humphries.
Our opinion correctly states our conclusion that Humphries justly owes the plaintiff $150, as held in the opinion. Our opinion on that subject remains unchanged.
For these reasons the application for rehearing is refused.